DETAILED ACTION

This office action is a response to the AFCP 2.0 filed on 8/24/2022. Claims 1, 3-4, 7-8, 14, 16-17, 20-21, 27, 29-30, 33-34, 40, 42-43 and 46-47 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1, 3-4, 7-8, 14, 16-17, 20-21, 27, 29-30, 33-34, 40, 42-43 and 46-47 (renumbered as 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 8/24/2022 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method for transmitting feedback information which involves receiving configuration information sent by a base station, and determining a number of beam groups according to the configuration information. A number of bits of a hybrid automatic repeat request acknowledgement (HARQ-ACK) is determined according to the number of the beam groups. A HARQ-ACK sequence corresponding to the number of the bits is generated and transmitted to the base station. 
Closest prior art include Song et al. and Zhang et al. Song discloses a method for determining HARQ-ACK codebook size indicating the number of HARQ-ACK bits that the UE encodes for transmitting HARQ feedback to a base station. The UE maps the determined HARQ-ACK codebook size to a DMRS sequence for transmitting it to the base station. 
Zhang discloses that downlink control information related to a plurality of beams can be received by a UE, and a HARQ process swap indicating HARQ processes and relation to number of beams is included in the downlink control information. 
Prior art Yang et al. (US 2014/0105076 and Ryu et al. (US 2019/0090258) are pertinent prior art not applied. Yang discloses a method for transmitting uplink control information which involves determining a number of bits of ACK/NACK information on one or more PDCCHs and one or more PDSCHs using a 2-bit field in a DCI format for UL scheduling. Ryu discloses a method for supporting high data rates in a communication system where received downlink control information is identified as uplink DCI or downlink DCI and an uplink control or data channel is transmitted accordingly. 
However, prior art on record does not disclose the claimed features of determining a quantity of HARQ-ACK bits corresponding to each downlink time point requiring HARQ-ACK feedback at a current uplink time point, based on the beam group quantity; and determining the quantity of HARQ-ACK bits based on downlink time points requiring HARQ-ACK feedback at a current uplink time point. 
Claims 1, 14, 27 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of wherein the determining the quantity of the bits of the HARQ-ACK based on the quantity of the beam groups comprises: determining a quantity of HARQ-ACK bits corresponding to each downlink time point which requires HARQ-ACK feedback at a current uplink time point, based on the quantity of the beam groups; and determining the quantity of the bits of the HARQ-ACK based on a quantity of the downlink time points which requires HARQ-ACK feedback at a current uplink time point, the quantity of the HARQ-ACK bits corresponding to each downlink time point, and a quantity of configured or activated serving cells and/or carriers and/or Bandwidth Parts (BWPs); in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414